Order entered June 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00713-CR
                                      No. 05-14-0714-CR
                                      No. 05-14-00715-CR

                       MICHAEL DAN ALLEN JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 366-81546-2013, 366-81547-2013, 366-81548-2013

                                            ORDER
       The Court notes that appellant’s brief cites to a lengthy Volume 2 of the reporter’s record,

which appears to be the transcription of the trial testimony. However, the Volume 2 filed in this

Court consists of 6 pages only, plus the separately filed exhibits that were admitted into evidence

during the trial. Accordingly, we ORDER court reporter Jenny Bonnes Hoyt to file, within

FIFTEEN DAYS of the date of this order, an amended Volume 2 of the reporter’s record that

contains the complete record of the proceedings conducted on April 11, 2014.

       Appellant has three appeals pending in this Court: 05-14-00713-CR, 05-14-00714-CR,

and 05-14-00715-CR. On June 1, 2015, counsel filed a brief that lists all three appellate numbers

and briefing addresses the convictions in each case. However, the brief only raises issues as to
the conviction for aggravated kidnapping, which is the appeal in cause no. 05-14-00713-CR. The

brief raises no issues as to the convictions for possession of child pornography (05-14-00714-

CR) or aggravated sexual assault of a child (05-14-00715-CR). Nor did counsel file a motion to

withdraw as counsel and an Anders brief in support asserting that there are no arguable issues to

raise as to the convictions in cause nos. 05-14-00714-CR or 05-14-00715-CR.           Therefore,

appellant’s brief is only properly applied to cause no. 05-14-00713-CR, and appellant is

effectively without a brief in cause nos. 05-14-00714-CR and 05-14-00715-CR.

        Accordingly, we ORDER counsel to file, within THIRTY DAYS of the date of this

order, either: (1) a motion to dismiss the appeals in cause nos. 05-14-00714-CR and 05-14-

00715-CR that complies with Texas Rule of Appellate Procedure 42.2(a); (2) a brief raising

issues on the merits for cause nos. 05-14-00714-CR and 05-14-00715-CR; or (3) a motion to

withdraw as counsel in cause nos. 05-14-00714-CR and 05-14-00715-CR and a brief in support

of that motion that complies with the requirements of Anders v. California and its progeny.

        We DIRECT the Clerk to send copies of this order to Jenney Bonnes Hoyt, court

reporter, and to counsel for all parties.


                                                    /s/    ADA BROWN
                                                           JUSTICE